EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 (the “Amendment”) dated as of October 17, 2005 to the Credit
Agreement dated as of November 12, 1999 and amended and restated as of
November 23, 2004 (as amended, the “Credit Agreement”), among GEORGIA GULF
CORPORATION (the “Company”), the ELIGIBLE SUBSIDIARIES party thereto, the
LENDERS party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Lenders wish to increase the revolving commitments,
add additional lenders, permit additional commitment increases in the future,
clarify the covenant limiting the amendment of material documents and amend the
capital expenditures covenant and permit the transfer of all or substantially
all of the assets and the subsequent dissolution of GG Terminal Management
Corporation (“GGTMC”), in each case as more fully set forth below;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.  Definitions; References.  Unless otherwise specifically defined in
the recitals above, each term used herein which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement,
as amended hereby.

 

Section 2.  Amendment of Section 1.01, Schedule 2.01 and Section 2.01;
Additional Lenders.

 

(a)           The definition of “Lenders” in Section 1.01 of the Credit
Agreement is amended to read in its entirety as follows:

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.01 or an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.

 

(b)           The definition of “Revolving Commitment” in Section 1.01 of the
Credit Agreement is amended to read in its entirety as follows:

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Loans and to acquire participations

 

--------------------------------------------------------------------------------


 

in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) increased from time to time pursuant to Section 2.01,
(b) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 under the heading “Revolving
Commitment” or in the instrument of assumption or the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The aggregate amount of the Lenders’ Revolving Commitments as of
October 17, 2005 is $240,000,000.

 

(c)           The Northern Trust Company hereby becomes a party to the Credit
Agreement and a “Lender” for all purposes thereof and hereof, entitled to all
rights and subject to all duties thereunder and hereunder.  Each Lender’s
Revolving Commitment as of the date hereof is the amount set forth opposite its
name on Schedule 2.01, which is amended to read in its entirety as set forth on
Schedule 2.01 hereto.  Each Lender’s participation in any Letter of Credit
outstanding prior to the Amendment Effective Date and the related LC Exposure is
automatically adjusted on and as of the Amendment Effective Date to reflect such
Lender’s new Applicable Percentage.  On the Amendment Effective Date, the
principal amount of each Lender’s outstanding Loans shall be adjusted, and such
Lender shall make or receive payments to or from the other Lenders, and such
other adjustments shall be made, as may be required to reflect such Lender’s new
Applicable Percentage.

 

(d)           Section 2.01 of the Credit Agreement is amended by adding the
following paragraph at the end thereof:

 

At any time and from time to time during the Revolving Availability Period, if
no Default shall have occurred and be continuing at such time, the Company may,
if it so elects, increase the aggregate amount of the Revolving Commitments,
either by designating one or more Persons not theretofore Lenders and acceptable
to the Administrative Agent to become Lenders or by agreeing with one or more
existing Lenders that such Lenders’ Revolving Commitments shall be increased. 
Upon execution and delivery by the Company, the Borrowers and such Lenders of
one or more instruments of assumption in form and amount satisfactory to the
Administrative Agent, each such existing Lender shall have a Revolving
Commitment as therein set forth or each such other Person shall become a Lender
with a Revolving Commitment as therein set forth and all the rights and
obligations of a Lender with such a Revolving Commitment hereunder; provided
that (i) the Company shall provide prompt notice of such increase to the
Administrative Agent, which shall promptly notify the other Lenders, (ii) the
aggregate amount of each such increase which is effective on any day shall be at
least $10,000,000 and (iii) the aggregate amount of the Revolving Commitments

 

2

--------------------------------------------------------------------------------


 

shall at no time exceed $250,000,000.  Upon any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section, (i) each Lender’s
participation in any Letter of Credit shall automatically be adjusted to reflect
such Lender’s new Applicable Percentage, and (ii) within five Business Days in
the case of each ABR Borrowing outstanding, and within five Business Days if
requested by the Required Lenders (acting through the Administrative Agent) and
otherwise at the end of the then current Interest Period with respect thereto in
the case of each Eurodollar Borrowing then outstanding, the Borrowers shall
prepay such Borrowing in its entirety, and, to the extent a Borrower elects to
do so and subject to the conditions specified in Section 4.02, such Borrower
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in such proportion.

 

Section 3.  Amendment Of Section 6.10.  The last sentence of Section 6.10 is
amended to insert the following proviso before the period at the end thereof:

 

; provided, however, that nothing herein shall be deemed to prohibit, or require
the prior written consent of the Required Lenders to, amendments or
modifications to the documents relating to the Permitted Receivables
Transaction, so long as such amendments or modifications do not (a) reduce the
extent to which the subordinated notes issued pursuant to such documents are
subordinated to other Indebtedness or (b) otherwise directly or indirectly cause
or result in any violation of any other provision of this Agreement

 

Section 4.  Amendment of Section 6.14.  Section 6.14 is amended to read in its
entirety as follows:

 

SECTION 6.14.  Capital Expenditures.  For any fiscal year of the Company,
Capital Expenditures shall not exceed the sum of:

 

(i)            $40,000,000, plus

 

(ii)           for each fiscal year beginning on or after January 1, 2006, 50%
of Excess Cash Flow for the prior fiscal year, plus

 

(iii)          an amount equal to the excess (if any) of (A) the sum of
$225,000,000 and the aggregate amount of Capital Expenditures permitted by
clauses (i) – (ii) above for all fiscal years of the Company beginning on or
after January 1, 2005 and ending prior to such fiscal year over (B) the
aggregate amount of Capital Expenditures made in all fiscal years of the Company
beginning on or after January 1, 2005 and ending prior to such fiscal year.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Section 6.14, “Capital Expenditures” shall not include
expenditures otherwise permitted under this Agreement to purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit.

 

Section 5.  Consent to Liquidate and Dissolve GGTMC.  The Company wishes to
transfer all or substantially all of the assets of GGTMC to the Company or
another Subsidiary Loan Party and, thereafter, to dissolve GGTMC’s corporate
existence, as permitted by Section 6.03 of the Credit Agreement.  The Lenders
confirm and agree that (a) GGTMC may, in anticipation of its dissolution,
transfer all or substantially all of its assets to the Company or another
Subsidiary Loan Party, (b) upon such transfer, GGTMC shall be deemed to be
released in toto from its obligations as a Lien Grantor and Subsidiary Guarantor
under the Collateral Agreement, and (c) the Company may thereafter dissolve
GGTMC’s corporate existence.  The Company agrees that it (i) shall cause the
dissolution of GGTMC within 180 days of the date on which GGTMC transfers all or
substantially all of its assets to the Company or another Subsidiary Loan Party
and (ii) shall not permit GGTMC, following its release from the Collateral
Agreement, to purchase or acquire any assets except in a de minimis amount to
the extent necessary to facilitate the dissolution of GGTMC’s corporate
existence.

 

Section 6.  Representations of Company.  The Company represents and warrants
that (i) the representations and warranties of each Loan Party set forth in the
Loan Documents shall be true on and as of the Amendment Effective Date (as
hereinafter defined) to the same extent as they would be required to be under
Section 4.02 on the occasion of any Loan or issuance of any Letter of Credit and
(ii) no Default will have occurred and be continuing on such date.

 

Section 7.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.  Counterparts; Effectiveness.  This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when the Administrative Agent shall have received:

 

(i)            from the Company for the account of each new Lender and each
existing Lender which has increased its Revolving Commitment, an amendment fee
equal to .125% to .20% of such Lender’s new or additional Revolving Commitment,
as the case may be, depending on the amount thereof,

 

4

--------------------------------------------------------------------------------


 

(ii)           each of the Company and the Required Lenders a counterpart hereof
signed by such party or facsimile or other written confirmation (in form
satisfactory to the Administrative Agent) that such party has signed a
counterpart hereof,

 

(iii)          a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Amendment Effective Date) of Jones Day,
counsel for the Loan Parties, substantially in the form of Exhibit B to the
Credit Agreement, with such changes and modifications as are acceptable to the
Administrative Agent and its counsel.  The Company hereby requests Jones Day to
deliver such opinion, and

 

(iv)          such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, and any other legal matters relating to the Loan
Parties or the Loan Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name: Joel I. Beerman

 

Title: Vice President, General Counsel and
Secretary

 

 

 

 

 

GEORGIA GULF CHEMICALS &
VINYLS, LLC

 

 

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name: Joel I. Beerman

 

Title: Vice President, General Counsel and
Secretary

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name: Joel I. Beerman

 

Title: Vice President, General Counsel and
Secretary

 

6

--------------------------------------------------------------------------------


 

LENDERS

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 /s/ Peter A. Dedousis

 

 

Name:

Peter A. Dedousis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 /s/ Colleen M. Briscoe

 

 

Name:

Colleen M. Briscoe

 

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI
TRUST COMPANY

 

 

 

 

 

By:

 /s/ Christopher J. DeLauro

 

 

Name:

Christopher J. DeLauro

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 /s/ W. P. Fischer

 

 

Name:

W. P. Fischer

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

 /s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

7

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

 /s/ Kelly Gunter

 

 

Name:

Kelly Gunter

 

 

Title:

Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 /s/ Patrick D. Finn

 

 

Name:

Patrick D. Finn

 

 

Title:

Managing Director

 

 

 

 

PNC BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 /s/ Dorothy G. W. Brailer

 

 

Name:

Dorothy G. W. Brailer

 

 

Title:

Vice President

 

 

 

 

RBC CENTURA BANK

 

 

 

 

 

By:

 /s/ William B. Nixon

 

 

Name:

William B. Nixon

 

 

Title:

Managing Director

 

 

 

 

UFJ BANK LIMITED

 

 

 

 

 

By:

 /s/ Stephen C. Small

 

 

Name:

Stephen C. Small

 

 

Title:

Senior Vice President

 

8

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 /s/ John C. Canty

 

 

Name:

John C. Canty

 

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

Schedule 2.01
Commitment Schedule

 

 

 

Revolving
Commitments

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

30,000,000.00

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

27,000,000.00

 

 

 

 

 

SunTrust Bank

 

$

27,000,000.00

 

 

 

 

 

Wachovia Bank, National Association

 

$

27,000,000.00

 

 

 

 

 

LaSalle Bank, N.A.

 

$

22,000,000.00

 

 

 

 

 

Bank of Tokyo-Mitsubishi Trust Company

 

$

17,000,000.00

 

 

 

 

 

PNC Bank, National Association

 

$

15,000,000.00

 

 

 

 

 

RBC Centura Bank

 

$

15,000,000.00

 

 

 

 

 

UFJ Bank Limited

 

$

15,000,000.00

 

 

 

 

 

The Northern Trust Company

 

$

15,000,000.00

 

 

 

 

 

TOTAL

 

$

240,000,000.00

 

 

--------------------------------------------------------------------------------